Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Dated September 14, 2018

Among

RESOLUTE ENERGY CORPORATION,
as Borrower,

CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,

BANK OF MONTREAL,
as Administrative Agent,

CAPITAL ONE, NATIONAL ASSOCIATION,
as Syndication Agent,

BARCLAYS BANK PLC,

ING CAPITAL LLC,

and
SUNTRUST BANK,

as Co-Documentation Agents,

and

The Lenders Party Hereto

BMO CAPITAL MARKETS and CAPITAL ONE, NATIONAL ASSOCIATION,
as Joint Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

 

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of September 14, 2018, is by and among Resolute
Energy Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Bank of Montreal, as
Administrative Agent (the “Administrative Agent”), and the lenders party hereto
(the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Third Amended and Restated
Credit Agreement, dated as of February 17, 2017, as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement, dated as of May
8, 2017, that certain Second Amendment to Third Amended and Restated Credit
Agreement, dated as of October 18, 2017 and that certain Third Amendment to
Third Amended and Restated Credit Agreement, dated as of March 16, 2018 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I
Definitions

Each capitalized term used in this Fourth Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Fourth Amendment refer to sections of
the Credit Agreement.

ARTICLE II
Amendments to Credit Agreement

As of the Fourth Amendment Effective Date (as defined below), the Credit
Agreement is amended as follows:

Section 2.01Amendments to Section 1.02. Section 1.02 of the Credit Agreement is
hereby amended, which amendment shall be deemed effective as of September 30,
2018, by amending and restating the following definition in its entirety:

““EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period, plus (b) the following expenses or charges to the extent deducted from

1

 

 



--------------------------------------------------------------------------------

 

Consolidated Net Income in such period: (i) interest, (ii) income and franchise
taxes, (iii) depreciation, depletion, amortization, and other non-cash charges
(iv) customary costs and expenses incurred in connection with or related to (A)
any acquisition involving consideration paid by the Borrower and/or its
Consolidated Restricted Subsidiaries or (B) any disposition yielding gross
proceeds to the Borrower and/or its Consolidated Restricted Subsidiaries, in
each case, in excess of $15,000,000 for such acquisition or disposition
(including, without limitation, legal, accounting and financial advisory fees,
title and environmental due diligence costs, employee retention, severance, or
relocation expenses, costs and expenses related to the acceleration of long-term
employee incentive awards, and contract termination costs), and (v) costs and
expenses not to exceed $7,500,000 in the aggregate in calendar year 2018
incurred in connection with or related to any action taken by the Borrower in
response to targeted activist investor campaigns, minus (c) all non-cash income
added to Consolidated Net Income for such period; provided that (x) for the
period ending on September 30, 2018, EBITDA shall equal EBITDA for the fiscal
quarter ending on September 30, 2018, multiplied by 4, (y) for the period ending
on December 31, 2018, EBITDA shall equal EBITDA for the period beginning on July
1, 2018 and ending on December 31, 2018, multiplied by 2, and (z) for the period
ending on March 31, 2019, EBITDA shall equal EBITDA for the period beginning on
July 1, 2018 and ending on March 31, 2019, multiplied by 4/3.”

ARTICLE III

Additional Agreements and Acknowledgments

Section 3.01Redetermination and Adjustment of Borrowing Base.  Effective as of
the Fourth Amendment Effective Date, the Borrowing Base shall be $310,000,000,
subject to future redeterminations and adjustments as provided in the Credit
Agreement. The Borrower and the Lenders further agree that this redetermination
shall constitute the Scheduled Redetermination scheduled to occur on October 1,
2018.  

Section 3.02Agreements Regarding the Refinancing of Senior Notes.

(a)The Borrower has informed the Administrative Agent and the Lenders that it
desires to refinance all of its Senior Notes outstanding on the Fourth Amendment
Effective Date (collectively, the “2020 Senior Notes”) with the issuance of new
unsecured Debt pursuant to Section 9.02(f)(ii) of the Credit Agreement (such new
Debt, the “New Senior Notes”; the date of issuance of such New Senior Notes, the
“Senior Notes Refinancing Date”) in accordance with Section 9.16(a) of the
Credit Agreement.  

 

(b)Each party hereto agrees that any 2020 Senior Notes which have been
irrevocably called for redemption pursuant to the optional redemption provisions
of the indenture related to such 2020 Senior Notes or tendered and not validly
withdrawn on or after the Fourth Amendment Effective Date but on or before the
third Business Day after the Senior Notes Refinancing Date shall not count as
“Debt”, “Funded Debt” or current liabilities, as applicable, of the Borrower or
its Consolidated Restricted Subsidiaries for purposes of (i) calculating whether
the Debt incurred under Section 9.02(f) of the Credit Agreement exceeds the
$600,000,000 aggregate threshold set forth in clause (A) of Section 9.02(f) of
the Credit Agreement, (ii) calculating the ratio of total Funded Debt to EBITDA
under Section 9.01(b) and

2

 

 



--------------------------------------------------------------------------------

 

Section 9.02(f) of the Credit Agreement or (iii) calculating the current ratio
under Section 9.01(a) of the Credit Agreement; provided that this Section
3.02(b) shall cease to apply as of the earlier to occur of (A) the date that is
forty-five (45) days after the Senior Notes Refinancing Date and (B) the date on
which none of the 2020 Senior Notes remain outstanding.

 

ARTICLE IV
Conditions Precedent

Section 4.01The amendments set forth in Article II of this Fourth Amendment, the
Scheduled Redetermination described in Section 3.01 of this Fourth Amendment and
the agreements described in Section 3.02 of this Fourth Amendment shall become
effective on the first Business Day on which all of the following conditions
precedent shall have been satisfied (or waived in accordance with Section 12.02
of the Credit Agreement) (the “Fourth Amendment Effective Date”):

(a)The Administrative Agent shall have received from the Borrower, each of the
Guarantors and the Lenders counterparts (in such number as may be requested by
the Administrative Agent) of this Fourth Amendment signed on behalf of such
Persons.

(b)The Administrative Agent shall have received from the Borrower in immediately
available funds (i) all fees and amounts due and payable on or prior to the
Fourth Amendment Effective Date (including, without limitation, a Borrowing Base
increase fee in favor of each Lender party to this Fourth Amendment, in an
amount equal to 0.30% of an amount equal to the excess of such Lender’s
Commitment as of the Fourth Amendment Effective Date over such Lender’s
Commitment (if any) as of April 17, 2017) and (ii) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

ARTICLE V
Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a)Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is, or will be, true and correct on and
as of the actual date of its execution of this Fourth Amendment, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date.

(b)Immediately after giving effect to this Fourth Amendment, no Default has, or
will have, occurred and is, or will be, continuing.

(c)The execution, delivery and performance by it of this Fourth Amendment and
any other Loan Documents executed in connection herewith have been duly
authorized by it.

(d)Each of this Fourth Amendment and any other Loan Document executed in
connection herewith constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization,

3

 

 



--------------------------------------------------------------------------------

 

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(e)

The execution, delivery and performance by it of each of this Fourth Amendment
and any other Loan Document executed in connection herewith (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including shareholders or
any class of directors, whether interested or disinterested, of it or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of this Fourth Amendment or any
such Loan Document, except (A) such as have been obtained or made and are in
full force and effect and (B) those third party approvals or consents which, if
not made or obtained, would not cause a Default hereunder, could not reasonably
be expected to have a Material Adverse Effect or do not have an adverse effect
on the enforceability of the Loan Documents, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of it or any Restricted Subsidiary or any order of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding upon it or any Restricted Subsidiary or
its Properties, or give rise to a right thereunder to require any payment to be
made by it or such Restricted Subsidiary and (iv) will not result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Restricted Subsidiary (other than the Liens created by this Fourth Amendment or
the Loan Documents as permitted by the Credit Agreement as amended hereby).

ARTICLE VI
Miscellaneous

Section 6.01Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect.  Each of the Loan Parties hereby agrees that
its liabilities under the Credit Agreement and the other Loan Documents, in each
case as amended, to which it is a party, shall remain enforceable against such
Loan Party in accordance with the terms thereof and shall not be reduced,
altered, limited, lessened or in any way affected by the execution and delivery
of this Fourth Amendment, and each Loan Party hereby confirms and ratifies its
liabilities under the Loan Documents (as so amended) to which it is a party in
all respects.  Except as expressly set forth herein, this Fourth Amendment shall
not be deemed to be a waiver, amendment or modification of any provisions of the
Credit Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or Lenders, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Default
or Event of Default under any of the foregoing, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder.  This Fourth Amendment also shall not preclude the future exercise
of any right, remedy, power, or privilege available to the Administrative Agent
and/or Lenders whether under the Credit Agreement, the other Loan Documents, at
law or otherwise.  The parties hereto agree to be bound by the terms and
conditions of the Credit Agreement and the other Loan Documents as amended by
this Fourth Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Fourth Amendment, and each
reference

4

 

 



--------------------------------------------------------------------------------

 

herein or in any other Loan Documents to the “Credit Agreement” shall mean and
be a reference to the Credit Agreement as amended and modified by this Fourth
Amendment.

Section 6.02GOVERNING LAW.  THIS FOURTH AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 6.03Descriptive Headings, Etc.  The descriptive headings of the sections
of this Fourth Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Fourth Amendment are hereby incorporated into this Fourth Amendment in their
entirety.

Section 6.04Payment of Fees and Expenses.  In addition to paying to the
Administrative Agent for the account of the Lenders the fees described in
Section 4.01(b)(i) above, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Fourth Amendment, the other Loan Documents and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.  The agreement set forth
in this Section 6.04 shall survive the termination of this Fourth Amendment and
the Credit Agreement.

Section 6.05Entire Agreement.  This Fourth Amendment and the documents referred
to herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.  This Fourth Amendment is a Loan Document executed under the Credit
Agreement.

Section 6.06Counterparts.  This Fourth Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Fourth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 6.07Successors.  The execution and delivery of this Fourth Amendment by
any Lender shall be binding upon each of its successors and assigns.

[Signatures Begin on Next Page]

 

5

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

BORROWER:

RESOLUTE ENERGY CORPORATION

 

 

By:

/s/ Theodore Gazulis

 

 

 

Theodore Gazulis

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

GUARANTORS:HICKS ACQUISITION COMPANY I, INC.

 

RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC (f/k/a Resolute Natural Resources
Company)

 

BWNR, LLC

 

WYNR, LLC

 

RESOLUTE NORTHERN ROCKIES, LLC

 

RESOLUTE NATURAL RESOURCES

SOUTHWEST, LLC

 

 

 

 

By:

/s/ Theodore Gazulis

 

 

 

Theodore Gazulis

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT

AND LENDER:BANK OF MONTREAL,

as Administrative Agent and a Lender

 

 

 

By:

/s/ Gumaro Tijerina

 

 

 

Name: Gumaro Tijerina

 

 

 

Title: Managing Director

 

 

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:ABN AMRO CAPITAL USA LLC

 

 

 

By:

/s/ Darrell Holley

 

 

 

Name: Darrell Holley

 

 

 

Title: Managing Director

 

 

 

By:

/s/ Scott Myatt

 

 

 

Name: Scott Myatt

 

 

 

Title: Executive Director

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:KeyBank, National Association

 

 

 

By:

/s/ David M. Bornstein

 

 

 

Name: David M. Bornstein

 

 

 

Title: Senior Vice President

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:ING Capital LLC

 

 

 

By:

/s/ Juli Bieser

 

 

 

Name: Juli Bieser

 

 

 

Title: Managing Director

 

 

 

By:

/s/ Josh Strong

 

 

 

Name: Josh Strong

 

 

 

Title: Director

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Lyle Levy Jr.

 

 

 

Name: Lyle Levy Jr.

 

 

 

Title: Vice President

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:SUNTRUST BANK

 

 

 

By:

/s/ Arize Agumadu

 

 

 

Name: Arize Agumadu

 

 

 

Title: Vice President

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:GOLDMAN SACHS BANK USA

 

 

 

By:

/s/ Jamie Minieri

 

 

 

Name: Jamie Minieri

 

 

 

Title: Authorized Signatory

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:CADENCE BANK

 

 

 

By:

/s/ Eric Broussard

 

 

 

Name: Eric Broussard

 

 

 

Title: EVP

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:Barclays Bank PLC

 

 

 

By:

/s/ Sydney G. Dennis

 

 

 

Name: Sydney G. Dennis

 

 

 

Title: Director

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:FIFTH THIRD BANK

 

 

 

By:

/s/ Jonathan H Lee

 

 

 

Name: Jonathan H Lee

 

 

 

Title: Director

 




 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:COMERICA BANK

 

 

 

By:

/s/ Cassandra M. Lucas

 

 

 

Name: Cassandra M. Lucas

 

 

 

Title: Portfolio Manager

 

 

 

Signature Page to

Fourth Amendment to Third Amended and Restated Credit Agreement